DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 13-20 in the reply filed on April 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicant’s comment regarding rejoinder is noted.
As a reminder, in accordance with MPEP § 714(II)(C)(A), for any amendment being filed in response to a restriction requirement and any subsequent amendment, any claims which are non- elected must have the status identifier (withdrawn). Any non-elected claims which are being amended must have either the status identifier (withdrawn) or (withdrawn – currently amended) and the text of the non-elected claims must be presented with markings to indicate the changes. Any non-elected claims that are being canceled must have the status identifier (canceled).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are: 
“Alignment feature” in claim 13, which is being interpreted as alignment recesses 44 and equivalents thereof. Paragraph 107 provides support for this interpretation and gives examples of equivalent structures such as alignment pins, projections, and notches.
“Deployment biasing member” in claim 17, which is being interpreted as a spring such as deployment spring 126 and equivalents thereof. Paragraphs 132 and 157 of Applicant’s specification supports this interpretation.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the top housing portion of the outer housing" in line 2. There is insufficient antecedent basis for this limitation in the claim.  It seems that the claim should instead read “a top housing portion of the outer housing” and will be examined as such. 
a needle assembly” and will be examined as such.  
Claim 15 also recites that the lid includes a support post that contacts the second adhesive layer of the physiological characteristic sensor assembly. Claim 13 recites that the first adhesive layer of the adhesive patch is coupled to the electrical subsystem which is disposed between the top housing and the lower housing of the physiological characteristic sensor assembly. The structure and position of the adhesive patch within the physiological sensor system is unclear between the two claims. It is unclear if the first adhesive layer should instead be coupled to the lower housing of the physiological characteristic sensor assembly such that the second adhesive layer faces the lid (as demonstrated by adhesive patch 18 in Applicant’s Fig. 2) or if the adhesive patch is disposed within the flexible housing of the characteristic sensor assembly such that the first adhesive layer is coupled to the electrical subsystem and the second adhesive layer is coupled to the flexible lower housing (such as adhesive layers 58 and 60 in Fig. 2) or if the two adhesive layers are separate patches in different locations (such as adhesive layer 58 and adhesive patch 18). For the purposes of examination, the adhesive layer recited in claim 15 will be interpreted as a separate adhesive from the adhesive patch recited in claim 13.
Claim 16 recites the limitation "the third position" in line 7. There is insufficient antecedent basis for this limitation in the claim. It seems that the claim should instead read “the cradle is in the second position” and will be examined as such.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2017/0027514, hereinafter Biederman, in view of U.S. Patent Application Publication No. US 2017/0290533, hereinafter Antonio, World Intellectual Property Organization Publication No. WO 2011/119896, hereinafter Donnay, and U.S. Patent Application Publication No. US 2010/0217105, hereinafter Yodfat.
Regarding claim 13, Biederman teaches a physiological characteristic sensor system (Fig. 3A), comprising: 
a physiological characteristic sensor assembly (body-mountable device 200, Fig. 2, paragraphs 84-86) including 
a flexible top housing (front sealant layer 250, paragraph 98 discloses flexible materials such as Aclar® barrier film, aluminum foil, and thermoplastics)
a lower housing (rear sealant layer 260, paragraph 98 discloses flexible materials such as Aclar® barrier film, aluminum foil, and thermoplastics)
an electrical subsystem (electrical traces and integrated circuits on flexible substrate 210, paragraph 85) disposed between the top housing and the lower housing, the electrical subsystem including a physiological characteristic sensor (“traces 220a, 220b could provide…electrodes of electrochemical sensors,” paragraph 85) and an adhesive patch (“different layers of each of the sealant layers could be joined by adhesives…to the first layer 205,” paragraph 98, Fig. 2, see rejection of claim 15 regarding interpretation of the adhesive layers) having a first adhesive layer opposite a second adhesive layer (the adhesive layer would inherently be double-sided to join one layer to another), the first adhesive layer coupled to the electrical subsystem (adhesives can be used to join sealant layers to the first layer 205 containing the electrical subsystem, paragraph 98; Fig. 2); 
and a sensor introducer body (insertion device 370, Fig. 3A) 
Biederman teaches many of the details of claim 13, except for the particular structure of the insertion device other than the insertion device including a penetrating means, a means for mounting the body-mountable sensing platform, a driving mechanism, and a retracting mechanism (paragraph 105). Biederman discloses that the illustrated insertion device 370 (Figs. 3A-3D) is a non-limiting illustrative example, and different insertion devices and mechanisms can be used to insert the body-mountable platform (paragraph 105). Thus, one of ordinary skill in the art would be motivated to look at other insertion devices within the art that disclose more structural and mechanical details, such as one taught by Antonio. 
Antonio teaches a sensor introducer body (insertion device 5000) including:
an outer housing (plunger 5002 and lock collar 5004) that defines an opening; 
an inner housing surrounded by the outer housing (see dotted outline in modified Fig. 51 below); 
a cradle (striker 5136) movable relative to the inner housing from a first position (Fig. 52A) to a second position (Fig. 52B) to deploy the physiological characteristic sensor assembly, the cradle having a flange that defines a recess (see modified Fig. 51) that (see modified Fig. 51) that receives a needle shuttle having a needle cradle (needle carrier 5146, see rejection below); 
and a lid coupled to the outer housing to enclose the opening (lid 4506, Fig. 46A)

    PNG
    media_image1.png
    476
    554
    media_image1.png
    Greyscale

Modified Fig. 51. The dotted line outlines the general shape of the inner housing, surrounded by outer housing components 5002 and 5004, and the solid line outlines the shape of the cradle. The upper portion of the cradle forms the cradle body and the lower portion forms the flange which has a recess to receive a sensor assembly.

	It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the physiological characteristic sensor system taught by Biederman such that the body-mountable device can be inserted with the insertion device taught by Antonio. One would be 
While Antonio discloses the structure and function of a sensor introducer body, Antonio does not teach a separate needle shuttle and needle cradle. Antonio does teach a needle carrier 5146 which couples to the striker and retains a needle. Donnay discloses (Fig. 22) an analogous insertion tool 200 that comprises an outer housing (housing 202), an inner housing (sheath 242), a cradle (carriage 230) movable relative to the inner housing from a first position (Fig. 7) to a second position (Fig. 8) with a recess to retain an analyte sensor, a needle shuttle (actuator 214) that receives a needle cradle (support member 234), and a needle assembly (needle hub 234). In Donnay’s embodiment, the actuator 214 couples to the carriage 230 to deploy the sensor (Figs. 7, 8), and the support member 234 couples to actuator 214 to support the needle hub 236 (paragraph 162). Donnay also teaches that support member 234 can be omitted, and the needle hub 236 can be adhered directly to or formed as a single component with the actuator 226 (paragraph 162). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Antonio such that the needle carrier of the insertion device is made of separate components, such as a separate support member and actuator taught by Donnay, because both integral needle carriers and needle carriers formed from separate components were known within the art for inserting an analyte sensor and retaining a needle. Additionally, Donnay’s 
Finally, the combination of Biederman, Antonio, and Donnay teaches all limitations of claim 13, except for the top housing of the sensor assembly comprises an alignment feature. While Antonio teaches that a gap in a sensor housing receives a portion of a needle (see sensor clamp 714 within a recess of the sensor assembly in Fig. 7E), and this would fall under the 112(f) interpretation of an “alignment feature,” Antonio also teaches that the sensor clamp functions to hold the sensor in place as the needle retracts (paragraph 319) and does not explicitly have an alignment function. Yodfat teaches an analogous automatic insertion device for inserting a sensor into an on-body patch with an alignment mechanism (paragraphs 31-33, Fig. 6). Yodfat further teaches that the position enabling safety mechanism 401 includes grooves 101 and matching protrusions 301 and is intended for enabling alignment of the inserter 100 on a patch 105 (paragraph 99). The inserter 100 cannot fire unless the protrusions 301 on the inserter have been properly aligned with grooves 101 on the patch 105 (paragraph 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Biederman, Antonio, and Donnay to include a position enabling safety mechanism to enable alignment of the sensor assembly within the introducer body. One would have been motivated to do so because Yodfat teaches that such a mechanism is useful to prevent misplacement of one component relative to another and to prevent firing if misplacement has occurred (paragraph 99). Furthermore, one would recognize a need to prevent use of a dysfunctional device if a sensor assembly were installed incorrectly or damaged within insertion device, and this can be done through the use of the protrusions, grooves, and the safety mechanism taught by Yodfat. By providing the position enabling safety mechanism where the flexible sensor assembly patch and insertion device 
Regarding claim 14, Antonio teaches a collar (ribs 5022, Fig. 51A) coupled to a top housing portion (“plunger 5002 includes one or more ribs 5022 spaced along an outline of a side or a bottom surface of plunger 5002,” paragraph 423) of the outer housing and the inner housing (Fig. 51 shows the inner housing flush with the inner surface of the plunger 5002), the collar rotatable to enable the cradle to move relative to the inner housing (“As a result of the rotation, clearance slots 5024 align with ribs 5022 of lock collar 5004. The alignment of clearance slots 5024 with ribs 5022 unblocks or unlocks plunger 5002 so that the user can depress plunger 5002,” paragraph 423).  
Regarding claim 16, Antonio teaches the outer housing includes a top housing portion (plunger 5002) and a bottom housing portion (lock collar 5004), the bottom housing portion defines the opening (Fig. 51) and the top housing portion includes a projection that extends inwardly toward the bottom housing portion (see 9159 in Fig. 91C or a shaft portion of plunger 9202 in Fig. 96), and the sensor introducer body further comprises a retraction spring (needle carrier spring 5144) disposed between a portion of the needle shuttle and the cradle body, and the retraction spring moves the needle cradle to couple the needle cradle to the projection (“locking slots 9257 are located on a shaft portion of plunger 9202…locking slots 9257 of plunger 9202 engage cam rails 9254 of needle carrier 9246, permanently locking the retracted needle carrier 9246 in the rotated position. Also, spring 9244 of needle carrier 9246 holds the fully retracted needle carrier 9246 against plunger 9202,” paragraph 534; plunger 9202, needle carrier 9246, and spring 9244 are analogous to plunger 5002, needle carrier 5146, and spring 5144) when the cradle is in the second position (see Figs. 53B, 54, 96). 

Regarding claim 17, Antonio teaches the outer housing includes a top housing portion (plunger 5002) and a bottom housing portion (collar 5004), the bottom housing portion defines the opening (Fig. 51) and the top housing portion includes a projection (see modified Fig. 51 above) that extends inwardly toward the bottom housing portion and the sensor introducer further comprises a deployment biasing member (striker spring 5138) coupled between the projection and the cradle flange (“striker spring 5138 that is captured between plunger 5002 and striker 5136 when it is in a cocked position,” paragraph 424; Figs. 51, 52A).  
Regarding claim 18, Antonio teaches the cradle body includes at least one locking projection (self-locking striker arms 5142) that engages the inner housing to inhibit the movement of the cradle relative to the inner housing in the first position (“self-locking striker snap arms 5142 keep striker 5136 cocked,” paragraph 424), the at least one locking projection movable relative to the inner housing to enable the cradle to move from the first position to the second position (“to be fired, self-locking striker snap arms 5142 are positioned (e.g., turned) to enter a groove to allow striker 5136 to snap down,” paragraph 424) and the outer housing includes an internal flange (plunger ribs 5152) that contacts the (“as a result of the user depressing plunger 5002, striker spring 5138 is compressed. Also, plunger ribs 5152 deflect self-locking striker snap arms 5142…allowing firing of insertion device 5000,” paragraph 425; Fig. 52A). 

Claim 15 is rejected over Biederman in view of Antonio, Donnay, and Yodfat, as applied to claim 13 above, and further in view of World Intellectual Property Organization Publication No. WO 2012/118872, hereinafter Luis.
As stated before in the rejection of claim 13, the combination of Biederman in view of Antonio, Donnay, and Yodfat teaches a flexible characteristic sensor assembly with an alignment feature and a sensor introducer body that includes a needle carrier made in separable parts. Regarding the limitations of claim 15, Biederman and Antonio further teach a second adhesive layer (Biederman teaches adhesive layer 108; Antonio teaches mounting base 102) to couple the sensor assembly to a user’s skin (see interpretation under the 112(b) rejection). Antonio also teaches the needle shuttle is movable relative to the cradle body (see Figs. 52A-53B). As stated above, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the sensor assembly taught by Biederman with the insertion device taught by Antonio because Biederman is silent on most of the details of the insertion device and suggests using other insertion devices (paragraph 105). Thus, one would be motivated to rely on the teachings of Antonio regarding the structure of an insertion device.
While Antonio discloses an insertion device, Antonio does not teach a separate needle shuttle, needle cradle, and needle assembly. Antonio teaches a needle carrier 5146 and also discloses embodiments with a needle hub (5922 in Fig. 59, 6222 in Fig. 62D) but does not show how the needle hub fits in with the needle carrier. Donnay discloses (Fig. 22) an analogous insertion tool with a needle shuttle (actuator 214) and a needle cradle (support member 234) that receives a needle assembly 
As stated before, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the needle carrier of the insertion device taught by Antonio by forming it from separate components, because both integral needle carriers and needle carriers formed from separate components were known within the art. Donnay’s teachings that the needle hub can be formed as a single component with the actuator provides further support that different configurations are known within the art, and one could use any configuration to yield predictable results. Thus, the combination of Biederman, Antonio, and Donnay teaches the claim 15 limitation “the needle cradle receives a needle assembly.”
While Antonio teaches that a portion of the needle projects from the needle carrier to couple with the sensor assembly (see sensor clamp 714 within a recess of the sensor assembly in Fig. 7E), and this would fall under the broadest reasonable interpretation of an “alignment projection,” Antonio also teaches that the sensor clamp functions to hold the sensor in place as the needle retracts (paragraph 319) and does not explicitly have an alignment function. Yodfat teaches an analogous automatic insertion device for inserting a sensor into an on-body patch with an alignment mechanism (paragraphs 31-33, Fig. 6). Yodfat further teaches that the position enabling safety mechanism 401 includes grooves 101 and matching protrusions 301 and is intended for enabling alignment of the inserter 100 on a patch 105 (paragraph 99). The inserter 100 cannot fire unless the protrusions 301 on the inserter have been properly aligned with grooves 101 on the patch 105 (paragraph 99).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention of Biederman, Antonio, and Donnay to an alignment projection, such as grooves 301 taught by Yodfat, to enable alignment of the sensor assembly within the introducer body. One would have been motivated to do so because Yodfat teaches that such a 
Biederman in view of Antonio, Donnay, and Yodfat teaches all limitations of claim 15, except that the lid includes at least one support post that contacts a second adhesive layer to support the physiological characteristic sensor assembly within the sensor introducer body. Luis teaches an analogous device (inserter 100) for inserting a sensor into the skin of a user. The inserter 100 has an outer housing (handle 102) that defines an opening and a lid (cap 104) coupled to the outer housing to enclose the opening (Figs. 4, 6, 7). Luis also teaches that the lid includes at least one support post to hold the on-body housing in position (“cap 104 can include a receptacle, such as an upwardly extending sleeve 125 to assist holding on-body housing 122 fixed in position,” paragraph 117). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lid taught by Antonio to include a support post that contacts the second adhesive layer. One would have been motivated to do so because while Antonio depicts adhesive mounting base 102 coupled to the bottom of the striker 5136, Antonio does not explicitly state 

Claim 19 is rejected under 35 U.S.C. 103 for being unpatentable over Biederman in view of Antonio, Donnay, and Yodfat, as applied to claim 13 above, and further in view of U.S. Patent Application Publication No. US 2016/0331284, hereinafter Pace, and U.S. Patent Application Publication No. US 2017/0000359, hereinafter Kohli.
Regarding claim 19, Biederman in view of Antonio, Donnay, and Yodfat teaches a flexible characteristic sensor assembly with a sensor electrode, transmitter, and electronics integrated within the sensor assembly and a sensor introducer body. The integrated sensor assembly includes a battery power source (Biederman teaches a battery 140 in Fig. 1B), but none of the references teach the cradle flange further comprises a permanent magnet to couple to a power source of the physiological characteristic sensor assembly to retain the physiological characteristic sensor assembly within the sensor introducer. Since, Antonio does not explicitly state methods for retaining the sensor assembly within the insertion device, one would be drawn to methods taught within the art for coupling a sensor assembly to an insertion device or housing. Pace teaches an implantable sensor control device 102 used with an insertion device 200, and sensor control device 102 can be attached to inserter 200 with a low tack adhesive or with the use of one or more magnetic elements (paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of Biederman in view of Antonio, Donnay, and Yodfat by the teachings of Pace to include a magnet in the insertion device and a magnet or magnetic material in the sensor assembly to allow the sensor to be retained within the insertion device. Pace teaches a magnet is 
Further, while Pace does not explicitly teach using a magnet in the insertion device to couple to a power source of the sensor assembly, the use of magnets and/or magnetic material to couple two components can only be implemented in a limited number of ways. Either magnets are used in both the sensor assembly and the inserter, or a magnet within the insertion device couples to some magnetic material within the sensor assembly, or vice versa. Because of the size and the number of components of the sensor assembly, there is a limited number of arrangements for using magnets to couple with the sensor assembly, and coupling a magnet to the power source (in this case a battery) would be obvious to try. Additionally, due to Pace’s teaching of using magnets, one would be motivated to search for arrangements of magnets to retain objects within packaging or housing, such as one taught by Kohli. Kohli teaches a wearable multi-sensor system that is powered with batteries and uses magnets to sense if the battery has been installed properly and to keep the batteries in place (paragraph 129). Using magnets to couple with a battery is known within the medical device art, and it would have been obvious to one of ordinary skill in the art before the effective filing date to have implemented such an arrangement to yield predictable results. 

Claim 20 is rejected under 35 U.S.C. 103 for being unpatentable over Biederman in view of Antonio, Donnay, Yodfat, Pace, and Kohli, as applied to claim 19 above, and further in view of U.S. Patent Application Publication No. US 2012/0078071, hereinafter Bohm.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have modified the system of Biederman, Antonio, Donnay, Yodfat, Pace, and Kohli by including a magnet sensor, such as a reed switch, within the electrical subsystem of the physiological characteristic sensor assembly. By doing so, one would be able to use the magnetic field observed by the switch to control the functions of the sensor electronics. One would be motivated to make this modification because Bohm teaches that it is desirable to lower power consumption of a battery-powered device when it is in storage (paragraph 162), and one would be able to implement this power-saving improvement with the sensor assembly and the introducer body of the system taught by Biederman, Antonio, Donnay, Yodfat, Pace, and Kohli to yield predictable results.

Conclusion
U.S. Patent Application Publication No. US 2017/0290546 also teaches an analyte sensor and sensor introducer device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        



/ALICE LING ZOU/Examiner, Art Unit 3791